Exhibit 10.12

 

June 25, 2020

 

HOF Village, LLC

2626 Fulton Drive, NW

Canton, Ohio 44718

 

Re:Letter Agreement re Payment Terms

 

Reference is made to that certain “Letter Agreement re Payment Terms as a result
of the Gordon Point Merger” dated January 21, 2020 by and between the
undersigned parties (the “January Letter”). This letter hereby amends and
restates the January Letter.

 

Reference is also made to that certain Loan Agreement, dated as of March 20,
2018, by, among others, HOF VILLAGE, LLC, a Delaware limited liability company,
the other Borrowers thereto, the Lenders from time to time party thereto, and
GACP FINANCE CO., LLC, in its capacity as Administrative Agent (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”), as amended by: (i) that certain Delayed Draw Joinder
Agreement Number 1, dated as of April 11, 2018, (ii) that certain Delayed Draw
Joinder Agreement Number 2, dated as of May 18, 2018, (iii) that certain
Amendment Number 3 to Term Loan Agreement, dated as of September 14, 2018, (iv)
that certain Amendment Number 4 to Term Loan Agreement, dated as of February 19,
2019, (v) that certain Amendment Number 5 to Term Loan Agreement, dated as of
June 28, 2019, (vi) that certain Amendment Number 6 to Term Loan Agreement,
dated as of August 15, 2019, (vii) that certain Amendment Number 7 to Term Loan
Agreement, dated as of November 16, 2019 (the “7th Amendment”) and (viii) as
further amended, restated, supplemented, waived or otherwise modified from time
to time, the “Loan Agreement”; capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement).

 

Further reference is made to (i) that certain Promissory Note (as amended from
time to time, the “IRG November Note”) entered into by Borrowers and payable to
the order of Industrial Realty Group, LLC, a Nevada limited liability company
(“Industrial Realty Group”), (ii) the IRGMH Guaranty, (iii) that certain Loan
Purchase and Assumption Agreement (which may be entered into at a future date,
but which has not, at this time, been agreed upon or executed by any party) by
and among Lenders, Administrative Agent, Borrowers and Purchasing Lender (as
defined in the LPAA), a copy of which has been furnished to each of the
undersigned parties (the “LPAA”, and together with the IRG November Note and the
IRGMH Guaranty, the “Advancement Documents”), and (iv) the Gordon Pointe Merger
Agreement.

 



 

 

 

Borrowers, Industrial Realty Group and IRGMH, on behalf of themselves and each
of their respective affiliates (each of Industrial Realty Group, IRGMH, and
their respective affiliates is referred to herein as an “IRG Entity,” and they
are collectively referred to herein as the “IRG Entities”), hereby agree that,
to the extent that any IRG Entity advances funds pursuant to the Advancement
Documents, the Loan Agreement, or any other instrument in order to pay off GACP
II, L.P. and/or DemoMode Marketing, LLC, in full pursuant to the requirements of
Section 2.10(e) of the Loan Agreement, and as a result of the advancement of
such funds, any IRG Entity becomes a Lender or shall have the rights of a Lender
pursuant to the Loan Agreement, then (i) Sections 2.10(b) through 2.10(e)
(inclusive) of the Loan Agreement shall be deleted in their entirety and shall
no longer be applicable, (ii) notwithstanding the terms of the Loan Agreement,
the Maturity Date shall be extended and shall occur on August 31, 2021, and
(iii) Borrowers shall not be required to pay to any IRG Entity any principal,
interest, or other Obligations due under the Loan Agreement if payment of such
amounts would cause Borrowers to violate applicable Nasdaq or securities-law
requirements. For purposes of clarification, with respect to clause (iii) of
this paragraph: (A) if payment to any IRG Entity of any principal, interest, or
other Obligations is delayed due to the application of clause (iii), then such
unpaid amounts shall be added to the then-outstanding principal balance of the
Loan and shall accrue interest at the rates set forth in the Loan Agreement and
other Loan Documents, (B) if (and to the extent that) payment to any IRG Entity
of principal, interest, or other Obligations would not cause Borrowers to
violate applicable Nasdaq or securities-law requirements, then such amounts
shall be due and payable at the times set forth in the Loan Agreement and other
Loan Documents, and (C) in any event, all principal, interest, and other
Obligations shall be due and payable on or before the Maturity Date (i.e. August
31, 2021).

 

[SIGNATURES ON FOLLOWING PAGES]

 

 

 

 

 
Industrial Realty Group:         INDUSTRIAL REALTY GROUP, LLC,   a Nevada
limited liability company         By: /s/ Stuart Lichter     Name: Stuart
Lichter     Title: President         IRGMH:         IRG MASTER HOLDINGS, LLC,  
a Delaware limited liability company         By: /s/ John A. Mase     Name: John
A. Mase     Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

  

 
Borrowers:       HOF VILLAGE, LLC,   a Delaware limited liability company      
By:  /s/ Michael Crawford     Name: Michael Crawford     Title: Chief Executive
Officer       HOF VILLAGE PARKING, LLC,   a Delaware limited liability company  
    By: /s/ Michael Crawford     Name: Michael Crawford     Title: Chief
Executive Officer       HOF VILLAGE YOUTH FIELDS, LLC,   a Delaware limited
liability company       By: /s/ Michael Crawford     Name: Michael Crawford    
Title: Chief Executive Officer       HOF VILLAGE STADIUM, LLC,   a Delaware
limited liability company       By: /s/ Michael Crawford     Name: Michael
Crawford     Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 



 

 

 

  Borrowers, cont.:       HOF VILLAGE LAND, LLC,   a Delaware limited liability
company       By: /s/ Michael Crawford     Name: Michael Crawford     Title:
Chief Executive Officer       HOF VILLAGE HOTEL I, LLC,   a Delaware limited
liability company       By: /s/ Michael Crawford     Name: Michael Crawford    
Title: Chief Executive Officer       HOF VILLAGE SPORTS BUSINESS, LLC,   a
Delaware limited liability company       By:  /s/ Michael Crawford     Name:
Michael Crawford     Title: Chief Executive Officer       HOF VILLAGE PARKING
MANAGEMENT I, LLC,   a Delaware limited liability company       By: /s/ Michael
Crawford     Name: Michael Crawford     Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 



 

 

 

  Borrowers, cont.:       HOF VILLAGE RESIDENCES I, LLC,   a Delaware limited
liability company       By: /s/ Michael Crawford     Name: Michael Crawford    
Title: Chief Executive Officer       HOF VILLAGE CENTER FOR EXCELLENCE, LLC,   a
Delaware limited liability company       By:  /s/ Michael Crawford     Name:
Michael Crawford     Title: Chief Executive Officer       HOF VILLAGE CENTER FOR
PERFORMANCE, LLC,   a Delaware limited liability company       By: /s/ Michael
Crawford     Name: Michael Crawford     Title: Chief Executive Officer       HOF
EXPERIENCE, LLC,   a Delaware limited liability company       By: /s/ Michael
Crawford     Name: Michael Crawford     Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  Borrowers, cont.:       HOF VILLAGE MEDIA GROUP, LLC,   a Delaware limited
liability company       By: /s/ Michael Crawford     Name: Michael Crawford    
Title: Chief Executive Officer

 

[END OF SIGNATURES]

 

 

 



 

 